Citation Nr: 1511696	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a recurrent lumbar spine disorder to include trauma residuals.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left ankle sprain with posterior tibialis tendonitis and dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1996 to January 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the New Orleans, Louisiana, Regional Office (RO) which, in pertinet part, denied service connection for low back trauma.  In February 2014, the RO, in pertinet part, recharacterized the Veteran's service-connected left ankle disorder as left ankle sprain with posterior tibialis tendinitis and dysfunction and denied a disability evaluation in excess of 20 percent for that disorder.  The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Lumbar Spine Disorder

The Veteran asserts that service connection for a recurrent lumbar spine disorder is warranted as he sustained the claimed disorder as the result of lifting heavy artillery shells.  He testified at the January 2015 Board hearing that he received ongoing VA treatment for his recurrent lumbar spine disorder.  The accredited representative requests that the Veteran's appeal be remanded to the AOJ so that the Veteran may be afforded a VA spine examination.  

The report of the Veteran's October 1999 physical examination for service separation states that the Veteran was an artilleryman and reported that he wore a "brace or back support."  The examiner did not discuss the Veteran's use of a back brace or support and found the Veteran's spine to be normal.  

The Veteran has not been afforded a VA spine examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a VA examination is required to determine the relationship, if any, between the Veteran's current lumbar spine disorder and active service.  

At the Board hearing, the Veteran testified that he received ongoing VA treatment for his lumbar spine.  He stated that he had been seen for his lumbar spine the day prior to the hearing.  VA clinical documentation dated after August 2014 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Left Ankle Sprain Residuals

At the Board hearing, the Veteran testified that he received ongoing VA treatment for his service-connected left ankle disorder.  As noted above, VA clinical documentation dated after August 2014 is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent lumbar spine disorder and all treatment of his left ankle disorder after August 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after August 2014.  

3.  Schedule the Veteran for a VA spine evaluation in order to determine the nature and etiology of his claimed recurrent lumbar spine disorder and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent lumbar spine disorder had its onset during active service; is related to the Veteran's in-service history of lifting artillery shells and using a back brace or support; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

